Citation Nr: 1443872	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher initial rating for residuals of a torn ligament, left knee, currently rated as 10 percent disabling for limitation of motion and rated separately for instability at 10 percent disabling.

3.  Entitlement to a higher initial rating for tinea versicolor, rated as 10 percent disabling effective May 2, 2006, and rated 30 percent disabling effective April 23, 2008.

4.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and March 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has stated in an August 2014 correspondence that he cannot work due to his service-connected disabilities, including those disabilities on appeal.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.
 
The issue of entitlement to service connection for type 2 diabetes was raised by the Veteran in a June 2014 correspondence but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hypertension

The RO denied the Veteran's claim by way of a June 2007 rating decision.  The Veteran submitted a July 2007 correspondence that included a National Academies report regarding a possible association between Agent Orange exposure and hypertension.  In May 2008, the Veteran submitted a notice of disagreement with regard to tinea versicolor and a left knee disability.  Mention of hypertension was noticeably absent.  In September 2009, the Veteran filed what purported to be a notice of disagreement with regard to hypertension, tinea versicolor, and a left knee disability.  The RO informed the Veteran that this notice of disagreement was untimely.  It therefore construed the correspondence as a claim to reopen.

The RO readjudicated the Veteran's hypertension claim in an April 2010 rating decision.  It denied reopening the claim because no new and material evidence had been submitted.

In its July 2011 statement of the case, the RO listed May 2008 as the date a notice of disagreement was received.  It noted that it was "Accepted according to Special Temporary Procedures in Response to October 2008 Records Incident."  It also noted that the notice of disagreement was accompanied by the National Academies study on the relationship between exposure to Agent Orange and hypertension.  The RO then found, once again, that no new and material evidence had been received to reopen the claim.

The Board notes that if the RO accepted the May 2008 correspondence as a notice of disagreement, then the June 2007 rating decision never became final.  Consequently, it was erroneous to require the Veteran to submit new and material evidence in readjudicating the claim.

The Board finds that the June 2007 correspondence, that included the National Academies study, constitutes a timely notice of disagreement with the June 2007 rating decision.  Consequently, the June 2007 denial never became final, and the RO erred in holding the Veteran's claim to a new and material evidence standard.  The Board finds that a remand in necessary so that the RO can issue a supplemental statement of the case in which it readjudicates the Veteran's claim on a de novo basis.       

Tinea versicolor, PTSD

The Veteran's most recent VA examinations for tinea versicolor and PTSD occurred in January 2010 and February 2010 respectively.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

The Veteran's September 2011 substantive appeal included a contention that his tinea versicolor continued to worsen, and that he was being treated continuously by doctors for the disability.  Likewise with respect to PTSD, the Veteran stated that his nightmares and panic attacks have increased, his relationships were suffering more, his mood swings increased, and his memory was getting worse.

Given the Veteran's contentions that his disabilities have increased in severity since the most recent examination, the Board finds that new examinations are warranted to determine the current severity of the disabilities.  

Left knee

The Veteran underwent a VA examination in February 2010 (Virtual VA Document 17).  He stated that he experienced spontaneous flare-ups as often as once per month and that these flare-ups last approximately 4 days.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The February 2010 VA examination report recognizes that the Veteran reported flare-ups of left knee symptomatology.  However, the examiner did not fully assess the functional impairment of the flare-ups.

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints and described his symptoms.  Range of motion findings were provided.  However no attempt was made to estimate any additional limitation during periods of flare-up.  Although the examiner addressed the issue of additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's left knee function.

The Board finds that a new VA examination is warranted.

TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issues of whether service connection is warranted for hypertension and whether increased ratings are warranted for residuals of a torn ligament, left knee, tinea versicolor, and PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   
  
2.  The RO should schedule the Veteran for VA orthopedic, psychiatric, and dermatologic examinations for the purpose of determining the current severity of his left knee disability, PTSD, and tinea versicolor, and to determine whether the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The orthopedic examiner must conduct range of motion testing, and the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If this cannot be estimated, the examiner must clearly explain why.

The examiner should state whether any recurrent subluxation or lateral instability is severe, moderate, or slight.

(b)  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluations; and any tests that are deemed necessary, the examiners should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiners should provide reasons for this opinion.  He/she is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

 3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  The Veteran's service connection claim for hypertension should be readjudicated on a de novo basis.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



